[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de: PLAINTIFF'S MOTION FOR ARTICULATION(#167) AND DEFENDANT'S MOTION FOR ARTICULATION (#162) (165)
The court granted both motions in order to allow argument.
Plaintiff's Motion
1. Escrow fund:
Judgment order #14 is amended by adding the following sentence.
"Any sum remaining after satisfaction of the liability shall be divided equally by the parties." Neither party lists an obligation to any accountant so the court declines to consider the plaintiff's request regarding same.
2. CBS Stock
The court made the finding referred to by the plaintiff to indicate the event was considered. No further articulation is found to be necessary.
3. People's Bank Account
The court made the finding referred to by plaintiff to indicate that the court considered the entire $111,000.00 as being reduced to the defendant's control. The court finds further articulation unnecessary.
Defendant's Motions
1. Counsel for the plaintiff made an oral statement at the hearing that the accretion or shrinkage of funds would be treated proportionately to the percentage of division. There is no basis for the defendant to request an equal division.
The court declines the request to articulate in this regard.
2. there is no typo in Order #7. CT Page 10889
HARRIGAN, J.